UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                              No. 98-60660
                            Summary Calendar


                  SONS OF CONFEDERATE VETERANS, INC.,

                                                    Plaintiff-Appellee,


                                 VERSUS


          CONFEDERATE INITIATIVE, INC. and JIMMY D. GILES,

                                                  Defendants-Appellants.




             Appeal from the United States District Court
               for the Southern District of Mississippi
                             (3:97-CV-534-B)


                             April 13, 1999
Before DAVIS, DUHÉ and PARKER, Circuit Judges.
PER CURIAM:*
      Defendants-Appellants, Confederate Initiative, Inc. and Jimmy

D.   Giles   (“Defendants”),   appeal    the   judgment   for   Plaintiff-

Appellant, Sons of Confederate Veterans, Inc. (“Plaintiff”), the

dismissal    of   their   counterclaim    against   Plaintiff    and   the

$21,666.61 in attorney fees awarded to Plaintiff.         We affirm.


      *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                    1
     Defendants did not file a post-trial motion for judgment or

new trial   based   on   insufficiency   of   the   evidence.   Further,

Defendant did not order a transcript of the trial proceedings.

Therefore, Defendants have failed to preserve any factual issue for

determination in this appeal.

     Having reviewed the briefs, the portions of the record before

us and the applicable law, we discern no reversible error.           We

therefore affirm the dismissal of Defendants' counterclaim, the

final judgment for Plaintiff and the attorney fee award.

     Because this disposition of the merits moots Plaintiff's

motions to strike Defendants' briefs, we deny those motions as

moot.   Defendants' motion to compel service of appellate documents

at their street address is likewise denied as moot.

     AFFIRMED.   MOTIONS DENIED.




                                   2